Name: Decision of the Council (General Affairs) of 1Ã December 2009 establishing the list of Council configurations in addition to those referred to in the second and third subparagraphs of Article 16(6) of the Treaty on European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2009-12-02

 2.12.2009 EN Official Journal of the European Union L 315/46 DECISION OF THE COUNCIL (GENERAL AFFAIRS) of 1 December 2009 establishing the list of Council configurations in addition to those referred to in the second and third subparagraphs of Article 16(6) of the Treaty on European Union (2009/878/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on transitional provisions, and in particular Article 4 thereof, Whereas: (1) Article 4 of the Protocol on transitional provisions provides that until the entry into force of the European Council Decision referred to in the first subparagraph of Article 16(6) of the Treaty on European Union regarding the list of Council configurations, the list of Council configurations, in addition to the General Affairs and the Foreign Affairs ones, should be established by the General Affairs Council, acting by a simple majority. (2) The list of Council configurations was established by the Council (General Affairs) on 22 July 2002, as part of Annex I to the Council's Rules of Procedure and following the list agreed upon at the European Council meeting in Seville on 21 and 22 June 2002. (3) In order to comply with the provisions of the Treaties, it is appropriate to adapt this list, which is to be inserted in the Council's Rules of Procedure, HAS ADOPTED THIS DECISION: Article 1 The list of Council configurations referred to in Article 4 of the Protocol on transitional provisions is set out in Annex. Article 2 This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the Council The President C. BILDT ANNEX LIST OF COUNCIL CONFIGURATIONS 1. General affairs (1); 2. Foreign affairs (2); 3. Economic and financial affairs (3); 4. Justice and home affairs (4); 5. Employment, social policy, health and consumer affairs; 6. Competitiveness (internal market, industry and research) (5); 7. Transport, telecommunications and energy; 8. Agriculture and fisheries; 9. Environment; 10. Education, youth and culture (6). (1) This configuration is established by Article 16(6), second subparagraph, of the Treaty on European Union. (2) This configuration is established by Article 16(6), third subparagraph, of the Treaty on European Union. (3) Including budget. (4) Including civil protection. (5) Including tourism. (6) Including audiovisual affairs.